Citation Nr: 0912155	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a facial rash, to 
include as due to an undiagnosed illness based on Gulf War 
service.

2.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness based on Gulf War 
service.

3.  Entitlement to service connection for chest pain, 
shortness of breath, headaches, and aching shoulder joints, 
claimed as a result of an undiagnosed illness based on Gulf 
War service.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to April 
1999.  The Veteran had three periods of continuous service; 
he received a dishonorable discharge during his final period 
of service.  An October 2002 administrative decision 
determined that the Veteran is eligible for VA benefits only 
for the period of service from October 5, 1987, to October 4, 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The appeal before the 
Board today was remanded in March 2007 and March 2008 for 
further evidentiary and procedural development.  The Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has verified service in the Southwest Asia 
theater of operations for the period from January 1991 to 
March 1991.

2.  There is no competent evidence indicating that the 
Veteran has a "qualifying chronic disability" manifested by 
a facial or skin rash, nor is there any indication that the 
Veteran has a current skin disorder of the face and/or body 
that is related to a period of eligible active duty service.

3.  There is no competent evidence indicating that the 
Veteran has a "qualifying chronic disability" manifested by 
complaints of chest pain, shortness of breath, headaches, 
and/or aching shoulder joints, nor is there any indication 
that the Veteran has a current diagnosed disability 
manifested by such complaints.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a 
facial rash, including pseudofolliculitis barbae, that was 
incurred in or aggravated by active duty military service and 
such symptoms are not due to a "qualifying chronic 
disability."  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The Veteran does not have a disability manifested by a 
skin rash, including seborrheic dermatitis or photosensitive 
dermatitis, that was incurred in or aggravated by active duty 
military service and such symptoms are not due to a 
"qualifying chronic disability."  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  The Veteran does not have a disability manifested by 
chest pain, shortness of breath, headaches, and/or aching 
shoulder joints that was incurred in or aggravated by active 
duty military service and such symptoms are not due to a 
"qualifying chronic disability."  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon 
38 C.F.R. § 3.159(b).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23,353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini, effective May 30, 2008).  
Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2008 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an April 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the April 2008 letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the April 2008 letter notified the Veteran of what 
evidence and information is necessary to establish a 
disability rating and an effective should service connection 
be awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  
 
The  April 2008 letter was sent to the Veteran after the 
February 2004 rating decision.  However, to the extent that 
the notice was not given prior to the initial adjudication of 
the claim in accordance with Pelegrini, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the Veteran in April 2008 fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and a December 2008 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  Finally, the 
Veteran was afforded a VA examination with respect to all of 
the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, compensation may be paid to a Persian Gulf 
veteran who exhibits "objective indications of a qualifying 
chronic disability" that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2011, following such service, and 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008); 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).  

A "qualifying chronic disability" for purposes of 38 
U.S.C.A. § 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).  
"Objective indications" of such disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  A 'chronic' disability for purposes 
of 38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(4).

The Veteran's discharge document reflects that he is in 
receipt of the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.  Furthermore, personnel records associated 
with the claims file indicate that the Veteran served in 
Saudi Arabia in support of Operations Desert Shield and 
Desert Storm for the period from January 1991 to March 1991.  
In light of such evidence, the Board concludes that the 
Veteran meets the definition of "Persian Gulf veteran" for 
purposes of 38 U.S.C.A. § 1117.  See also 38 C.F.R. 
§ 3.317(d)(1)(2).

A. Skin Disorder, to Include a Facial Rash 

The Veteran asserts that he is entitled to service connection 
for a skin disorder(s) affecting his body and face.  He has 
indicated in lay statements throughout this appeal that he 
was treated for skin problems during service; he also 
believes that his skin disorder(s) is related to his Persian 
Gulf service.  

Review of the Veteran's service treatment records reveals 
that he was treated for a number of skin complaints during 
service.  The first competent evidence of such treatment is a 
February 1994 treatment record which indicates that the 
Veteran reported a two-day history of a rash on his thigh.  
The diagnosis noted was folliculitis with reactive lymph 
nodes.  Thereafter, in October 1994, the Veteran complained 
of a rash on his back and shoulders lasting four days; he 
denied any prior history of recurrent rashes.  The diagnosis 
provided was ring worm (tinea corporis).  The Veteran was 
examined for separation in September 1995; clinical 
evaluation of the skin was normal and the Veteran did not 
report any subjective history of skin disease.  

The Veteran immediately reenlisted, and service treatment 
records from this ineligible period of active duty service 
show that he was diagnosed and treated on multiple occasions 
for pseudofolliculitis barbae.  The first competent diagnosis 
of such skin disease was in July 1997.  The Veteran was also 
diagnosed with and treated for jock itch, idiopathic 
urticaria and tinea corporis of the extremities and trunk, 
seborrheic dermatitis of the face, and possible sun 
hypersensitivity.  See Service Treatment Records dated March 
8, 1996, April 9, 1997, April 2, 1997, and May 30, 1997.  The 
Veteran's January 1999 service separation examination noted 
no clinical skin abnormalities.  Post-service separation, the 
Veteran was evaluated in April 2003; the diagnosis provided 
in the VA examination report is "photosensitive dermatitis, 
by history."  

Initially, the Board observes that none of the Veteran's skin 
complaints during service were unexplained or undiagnosed.  
Moreover, the most recent clinical evaluation, in April 2003, 
failed to reveal any objective indicators of unexplained 
chronic skin problems.  As such, service connection under the 
provisions of 38 C.F.R. § 3.317 is not warranted.  

The Veteran, as a lay person, is competent to state that he 
experienced skin problems during and after military service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran 
as a lay person is competent to report information of which 
he has personal knowledge, i.e., information that he can 
gather through his senses).  However, he is not competent to 
provide evidence regarding a diagnosis or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the present case, there is no competent evidence 
that the Veteran has a chronic skin disorder of either the 
face or body.  In this regard, the April 2003 VA examiner 
noted a history of photosensitive dermatitis; this does not 
indicate that the Veteran has a current skin disease.  The 
Veteran has not presented any additional competent medical 
evidence showing a current chronic skin disorder.  Therefore, 
the Board concludes that there is no current diagnosis of a 
skin disorder of the face or body.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Furthermore, the Board observes that even if the Veteran were 
to present competent evidence that he has a current diagnosis 
of a skin disorder of the face or body, such as seborrheic 
dermatitis, photosensitive dermatitis, or pseudofolliculitis, 
the competent evidence of record does not contain any 
indication that his current skin disorder(s) is related to 
any in-service complaints from an eligible period of active 
duty service.  As noted above, the Veteran's September 1995 
separation examination was negative for any skin complaints 
or diagnosis, and there is no competent evidence that the 
Veteran was diagnosed with a chronic skin disorder during his 
first two eligible periods of active duty service.  
Pseudofolliculitis barbae, seborrheic dermatitis, and 
possible sun hypersensitivity were not diagnosed until after 
October 4, 1995.  

Thus, with consideration of the Veteran's service treatment 
records and the probative VA examiner's report the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of service connection for a facial rash and 
skin rash, to include as due to an undiagnosed illness.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Chest Pain, Shortness of Breath, Headaches, and Aching 
Shoulder Joints

In his lay statements, the Veteran reports suffering from 
occasional chest pain, nighttime shortness of breath, 
headaches every other day, and an aching left shoulder joint.  
See, e.g., April 2003 VA Examination Report.  He asserts that 
these symptoms are related to his tour of duty in the Persian 
Gulf as they began following such duty.  

A review of the Veteran's service treatment records reflects 
that he complained of nighttime breathing problems lasting 
two years, occasional chest pain lasting one to two years, 
and left shoulder aches lasting three years, at a September 
1995 separation examination.  A one year history of headaches 
was reported at a March 1994 five-year physical examination.  
No clinical abnormalities were identified at either 
examination, and no disabilities related to such complaints 
were diagnosed.  With the exception of an August 1998 
complaint of headaches when outdoors, the Veteran's remaining 
service treatment records, including his January 1999 
separation examination, are silent for any further 
complaints, diagnosis, or treatment, of these claimed 
symptoms.  

Post-service, there is no competent medical evidence of any 
evaluation or treatment for complaints of shortness of 
breath, chest pain, aching shoulders, or headaches.  In April 
2003, the Veteran was evaluated in conjunction with his 
claim.  At such time, he described a history of chest pain, 
shortness of breath, and headaches since service; no mention 
was made of any aching shoulder joints.  Following a review 
of the Veteran's claims file, including his service treatment 
records, and a physical examination of the Veteran, the 
examining physician provided diagnoses of "atypical chest 
pain, by history" and "chronic cephalgia, by history."  

As a lay person, the Veteran is competent to provide evidence 
that he experienced shortness of breath, chest pain, 
headaches, and aching shoulder joints during and since 
service.  See Layno, supra.  However, such lay statements are 
subject to a credibility analysis by the Board.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  In the present case, the Board finds a 
single complaint of each claimed symptom, with no 
contemporaneous evidence of treatment or evaluation during or 
after service, weighs heavily against the Veteran's assertion 
that his claimed symptoms have been chronic since service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

Regardless, the Board observes that service connection is not 
warranted for the Veteran's claimed disorders as there is no 
competent evidence of a current disability, including a 
chronic qualifying disability pursuant to 38 C.F.R. § 3.317.  
With regards to the latter theory of entitlement, service 
connection is warranted only for a veteran who exhibits 
objective indications of a qualifying chronic disability.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  In the present 
case, none of the competent evidence of record contains any 
objective evidence of chest pains, shortness of breath, 
headaches, or aching shoulder joints.  The Veteran's clinical 
examinations during service were noted to be normal, and the 
April 2003 VA examiner did not identify any objective 
evidence of the Veteran's claimed disorders.  The Veteran has 
also not presented any competent evidence of a "non-medical 
indicator" that is capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Rather, the only evidence of record 
is the Veteran's own lay statements, which the Board has 
found to be not credible in light of the lack of continued 
contemporaneous complaints or clinical evidence of such 
symptoms.  

Service connection may also not be awarded under 38 C.F.R. 
§ 3.303 because there is no indication that the Veteran has 
been diagnosed with a disorder manifested by chest pain, 
shortness of breath, headaches, or aching shoulder joints.  A 
diagnosis "by history" does not indicate a current 
diagnosis.  Thus, the April 2003 examiner's diagnoses of 
"atypical chest pain" and "chronic cephalgia" are not 
competent evidence of a current diagnosis.  And the Veteran 
himself is not competent to provide evidence as to a medical 
diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, the Board concludes that there 
is no current diagnosis of a disability(ies) manifested by 
chest pain, shortness of breath, headaches, or aching 
shoulder joints.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich, supra; Brammer, 
supra.  With a preponderance of the evidence weighing against 
the Veteran's claim, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for a facial rash, 
including pseudofolliculitis barbae, to include as due to an 
undiagnosed illness based on Gulf War service, is denied.

Entitlement to service connection for a skin rash, including 
seborrheic dermatitis and photosensitive dermatitis, to 
include as due to an undiagnosed illness based on Gulf War 
service, is denied.

Entitlement to service connection for chest pain, shortness 
of breath, headaches, and aching shoulder joints, claimed as 
a result of an undiagnosed illness based on Gulf War service, 
is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


